Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

DETAILED ACTION
Claims 1-13 are pending in this office action. 

Priority
Foreign priority has been claimed t to JP2017-201874, filed 10/18/2017. However in order to be entitled to the benefit of earlier filing date of 10/18/2017 under the first inventor to file provisions of the AIA , an English translation of the priority application needs to be filed. Since an English translation of the priority application is missing, the effective filing date of this application for the purpose of prior-art will be considered as the filing date of this application, which is 10/04/2018 (See MPEP § 216.01).

Information Disclosure Statement
The information disclosure statements (IDS's) submitted on 10/04/2018 and 07/26/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.


Claim Interpretation under 35 U.S.C. 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
As to claims 1-12, claim limitations that claim “acquisition unit”, “permission unit” and “updating unit”, have  been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because of use of generic placeholder “units” coupled with 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-13 are rejected under 35 U.S.C. 102(a)(1), 102(a)(2) as being anticipated by Blinn et al. (US 2005/0204041 A1, Blinn hereinafter).
For claim 1, Blinn teaches an information processing apparatus comprising: an acquisition unit that acquires first group information concerning a user from authentication result information including an authentication result transmitted from an external apparatus in a case where the user is authenticated by the external apparatus (Fig.1, 6; para 0033, 0035-0036 - user authentication result or reference generated for the user by the server, and made available (acquired by) unit that provides permission to other websites or clients, wherein the user has a group associated therewith, including policy group the user belongs to); and 
a permission unit that permits the user to use a service provided by the information processing apparatus within a range of authority set for second group information concerning the user in a case where the acquired first group information is associated with the second group information (para 0020, 0033, 0046, 0051-0052, 0055 - user groups, and range of authority in form of ability to access website and resources in another group, wherein the shared service groups imply inherent association with other groups concerning the user, wherein the user is allowed by permission determination unit associated with the central server to access entities or resources associated with other groups/services).

For claim 2, Blinn teaches the information processing apparatus according to Claim 1, further comprising: a first memory in which the first group information and the second group information are stored in association with each other; and a second memory in which the second group information and second user information for specifying the user are stored in association with each other (para 0021, 0036-0039, 0042, 0050 - memory/database that stores first and second policy groups associated with different services, wherein the data stored sets a logic allowing the user to access entities or resources associated with other groups (also involving affiliate servers for association); para 0071 - for user association example).

For claim 3, Blinn teaches the information processing apparatus according to Claim 2, wherein the acquisition unit acquires first user information in addition to the first group information from the authentication result information (para 0022, 0033, 0036-0038 - user authentication information along with group policy information); and 
the permission unit permits the user to use the service within the range set for the second group information in a case where predetermined information is common to the first user information acquired by the acquisition unit and the second user information stored in the second memory (para 0033, 0036, 0039, 0046, 0051-0052 - range of authority in form of ability to access website and resources in another group, wherein information including user attributes as well as common sets of standards are predetermined in association with different groups).

For claim 4, Blinn teaches the information processing apparatus according to Claim 3, wherein in a case where the predetermined information is not common, the permission unit causes at least the predetermined information of the first user information to be stored in the second memory in association with the second group information and permits the user to use the service within the range set for the second group information (para 0021, 0033, 0036-0039, 0042, 0050 - memory/database that stores first and second policy groups (policies may or may not be common) associated with different services, wherein the data stored sets a logic allowing the user to access entities or resources associated with other groups (also involving affiliate servers for association) ).

For claim 5, Blinn teaches the information processing apparatus according to Claim 3, further comprising an updating unit that updates the second group information stored in the second memory to the second group information stored in the first memory in a case where the predetermined information is common to the first user information and the second user information stored in the second memory (para 0021, 0033, 0036-0039, 0042, 0050 - memory/database that stores first and second policy groups (common policies) and user attributes such as credentials associated with different services, wherein the data stored sets a logic allowing the user to access entities or resources associated with other groups (also involving affiliate servers for association) ) and where there is a difference between the second group information stored in the first memory and the second group information included in the second user information stored in the second memory (para 0021, 0033, 0036-0039, 0042, 0050 - memory/database that stores first and second policy groups (policies and attributes may not be common, or are different) associated with different services, wherein the data stored sets a logic allowing the user to access entities or resources associated with other groups (also involving affiliate servers for association) ).

For claim 6, Blinn teaches the information processing apparatus according to Claim 3, wherein the first user information acquired by the acquisition unit does not include all pieces of authentication information necessary for authentication performed by the external apparatus (para 0016, 0020, 0033, 0046, 0051 - seamless or soft authentication that does not need all of the authentication data used by the authentication server, for further access).

For claim 7, Blinn teaches the information processing apparatus according to Claim 3, wherein the predetermined information includes a name of the user (para 0033, 0036-0039 - range of authority in form of ability to access website and resources in another group, wherein information including user name (ID) attribute as well as common sets of standards are predetermined in association with different groups).

For claim 8, Blinn teaches the information processing apparatus according to Claim 3, wherein the predetermined information includes address information of a terminal apparatus used by the user (para 0033, 0036, 0041, 0046 - site (name, address, domain, URL etc.) information implying address information).

For claim 9, Blinn teaches the information processing apparatus according to Claim 1, further comprising a presenting unit that presents, to the user, a screen including an entry field for entry of authentication information for authentication of the user by the information processing apparatus and a connection initiator for connection with the external apparatus (Fig. 6; para 0035, 0043, 0050, 0098, 0103 - presence of screen and authentication data entering, and connected to servers and other components).

For claim 10, Blinn teaches the information processing apparatus according to Claim 9, wherein the presenting unit presents, to the user, a screen for entry of authentication information for authentication of the user by the external apparatus after connection to the external apparatus and transmits the authentication information entered on the screen to the external apparatus so that the external apparatus performs an authentication process (Fig. 6; para 0035-0036, 0043, 0050, 0098, 0103 - presence of screen and authentication data entering, and connected to servers and other components that receive information required for user authentication).

For claim 11, Blinn teaches the information processing apparatus according to Claim 1, wherein the permission unit permits the user to use the service without entry of information for permission in a case where the user is authenticated by the external apparatus (para 0016, 0020, 0033, 0046, 0051 - seamless or soft authentication that utilizes authentication state determined by the authentication server, for further access permission).

For claim 12, Blinn teaches an information processing system comprising: an acquisition unit that acquires first group information concerning a user from authentication result information including an authentication result transmitted from an external apparatus in a case where the user is authenticated by the external apparatus (Fig.1, 6; para 0033, 0035-0036 - user authentication result or reference generated for the user by the server, and made available (acquired by) unit that provides permission to other websites or clients, wherein the user has a group associated therewith, including policy group the user belongs to);
a permission unit that permits the user to use a service provided by the information processing apparatus within a range of authority set for second group information concerning the user in a case where the acquired first group information is associated with the second group information (para 0020, 0033, 0046, 0051-0052, 0055 - user groups, and range of authority in form of ability to access website and resources in another group, wherein the shared service groups imply inherent association with other groups concerning the user, wherein the user is allowed by permission determination unit associated with the central server to access entities or resources associated with other groups/services); and 
a memory in which the first group information and the second group information are stored in association with each other (para 0021, 0036-0039, 0042, 0050, 0071 - memory/database that stores first and second policy groups associated with different services, wherein the data stored sets a logic allowing the user to access entities or resources associated with other groups (also involving affiliate servers for association).

For claim 13, Blinn teaches a non-transitory computer readable medium storing a program causing a computer to execute a process comprising: acquiring first group information concerning a user from authentication result information including an authentication result transmitted from an external apparatus in a case where the user is authenticated by the external apparatus (Fig.1, 6; para 0033, 0035-0036, 0099 - user authentication result or reference generated for the user by the server, and made available (acquired by) unit that provides permission to other websites or clients, wherein the user has a group associated therewith, including policy group the user belongs to); and
permitting the user to use a service provided by an information processing apparatus within a range of authority set for second group information concerning the user in a case where the acquired first group information is associated with the second group information (para 0020, 0033, 0046, 0051-0052, 0055 - user groups, and range of authority in form of ability to access website and resources in another group, wherein the shared service groups imply inherent association with other groups concerning the user, wherein the user is allowed by permission determination unit associated with the central server to access entities or resources associated with other groups/services).

    
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYESH JHAVERI whose telephone number is (571)270-7584. The examiner can normally be reached on Mon-Fri 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571)272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JAYESH M JHAVERI/Primary Examiner, Art Unit 2433